Citation Nr: 0521541	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-02 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2000 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons discussed below, the Board is reopening the 
claim for service connection for PTSD.  Unfortunately, 
however, this claim must be further developed before being 
decided on the merits.  So it is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In May 1985, the RO denied the veteran's claim for 
service connection for PTSD.  He did not appeal that 
decision, despite being notified of it and apprised of his 
procedural and appellate rights.

2.  In June 1994, the RO again denied the veteran's claim for 
service connection for PTSD.  He filed a timely notice of 
disagreement (NOD) in response to that decision and received 
a statement of the case (SOC) in December 1995.  But he 
did not then file a substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to perfect his appeal to the Board.

3.  Some of the additional evidence received since that June 
1994 decision, however, indicates the veteran has PTSD and 
suggests it may be related to his service in Vietnam; so this 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The May 1985 and June 1994 decisions denying the claim 
for service connection for PTSD are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  But new and material evidence has been received since 
that June 1994 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
engaged in combat with the enemy, as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

The veteran served on active duty in the Army from February 
1967 to September 1969.  He served in Vietnam from July 1968 
to September 1969 and was awarded, among other decorations, 
the National Defense Service Medal, Vietnam Service Medal, 
Army Commendation Medal (ARCOM), Good Conduct Medal (GCM), 
and Vietnam Campaign Medal.  There is no indication in his 
service personnel records of participation in campaigns.  
His military occupational specialty (MOS) was cook.  His 
service medical records do not contain any findings, 
complaints or treatment of a psychiatric disorder - 
including a stress-related mental illness.

A May 1985 RO decision denied service connection for PTSD 
because the condition was not shown by the evidence of 
record.  The RO sent the veteran a letter later that same 
month notifying him of that decision and apprising him 
of his procedural and appellate rights.  And he did not 
appeal.  Consequently, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

In April 1993, the veteran again requested service connection 
for PTSD.  A June 1994 RO decision again denied his claim, 
this time on the basis that there was no indication he had 
engaged in combat in Vietnam (as a cook), as he was alleging, 
so no stressor to support a diagnosis of PTSD.  The RO 
considered the records of a VA hospitalization from January 
to February 1994 for PTSD, and a VA examination report dated 
in February 1994.  The veteran recounted stories of being 
overrun by the enemy in Vietnam and being so frightened that 
he could not reload his weapon to defend himself.  He also 
noted that a fellow serviceman was shot and killed by sniper 
fire while they were watching the camp perimeter.  He claimed 
that he suffered from flashbacks, nightmares, and insomnia.  
The diagnosis was PTSD, moderately severe to severe.

In response to that June 1994 RO decision, the veteran filed 
a timely notice of disagreement (NOD) and received a 
statement of the case (SOC) in December 1995.  But he did not 
then file a substantive appeal 
(e.g., a VA Form 9 or equivalent statement) to perfect his 
appeal to the Board.  So that RO decision also is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

The net result of all of this is that there must be new and 
material evidence since that June 1994 RO decision to reopen 
this claim for PTSD and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For claims, as here, filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  


The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
In the Hodge decision, however, the Federal Circuit Court 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate the claim on the full merits assuming the VCAA 
notice and duty to assist requirements have been satisfied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).



In December 1997, the veteran filed his current petition to 
reopen his claim.  And in support of his petition, he 
subsequently submitted VA inpatient and outpatient treatment 
records from January 1994 to December 2004.  
These records note diagnoses and treatment for PTSD.

A VA examination also was conducted in April 1998.  The 
examiner noted the veteran served as a cook in Vietnam, but 
never mentioned that fact.  The examiner stated the veteran 
reported serving in combat and appeared as though he did 
serve in combat.  The veteran said his major recollections of 
Vietnam are fast movement, fire fights, and the gunfire.  He 
said he was lucky to get one hot meal a day and was ambushed 
on three or four separate occasions.  He also said there was 
frequent incoming and outgoing fire.  The examiner believed 
the veteran was depressed.  The examiner rendered a 
provisional diagnosis of PTSD, as the symptoms presented 
would qualify the veteran for this diagnosis, but there was a 
question whether he actually experienced the events he 
described.  The examiner noted the veteran's service records 
could resolve this question.

The veteran was hospitalized at a VA facility in October 
2000.  The admitting diagnosis was PTSD.  He underwent a 
Minnesota Multiphasic Personality Inventory-II (MMPI-II) 
test.  A VA psychologist and a psychiatrist determined 
the veteran met the criteria for major depression and had 
some of the elements for a diagnosis of PTSD, but he did not 
have the full criteria for this diagnosis.  The evaluating 
psychologist stated that the MMPI-II was invalid due to the 
over endorsement of symptoms.  The veteran was observed to 
have been unable to list his purported stressors in service.  
He was given some examples of stressors and related the 
following in response.  He stated that he was on a convoy and 
saw dead Vietnamese civilians; that he heard there was a 
battalion of enemy soldiers heading in the direction of his 
base, but they did not attack the base; and that he was 
attacked by a fellow serviceman in their hootch and 
subsequently found not guilty of any offense at a court 
martial.



Also of record is a decision of the Social Security 
Administration (SSA), which granted the veteran disability 
insurance benefits due to PTSD, and because of a history of 
alcohol abuse and sebaceous cysts.  Records pertaining to 
this decision were received in September 2001.  They note his 
disability began on September 9, 1969.  A mental status 
evaluation conducted in July 1991 diagnosed alcohol abuse, 
undifferentiated, and dependent personality.  In a letter 
dated in September 1991, the veteran's mother stated that her 
son was a normal person until his participation in the 
Vietnam Conflict caused him to suffer numerous physical and 
psychiatric problems.  A mental status evaluation conducted 
in June 1998 diagnosed alcohol dependency, in remission, 
PTSD, depressive disorder, not otherwise specified, and panic 
disorder with agoraphobia.

A VA mental health clinic note dated in December 2001 is of 
record.  It indicates the veteran experienced hostile fire 
while in Vietnam.  It also says he witnessed the bodies and 
body parts of dead Vietnamese men, women and children.  He 
was assaulted by a fellow serviceman with a bayonet.  He 
witnessed a fellow soldier detonating a grenade and killing 
himself and several other soldiers around him.  He was 
diagnosed with chronic, severe PTSD.  

As pertinent here, in correspondence dated in March 2003, the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) indicated the veteran's unit in Vietnam sustained 
three rocket attacks, and that no casualties or damage was 
reported due to these incidents.

A VA Vet Center counseling summary dated in November 2004 
also is of record.  The therapist stated the veteran is 
bothered by vivid memories of his Vietnam service.  The 
veteran stated that he is disturbed by constantly recalling 
going into a Vietnamese village after a napalm attack that 
was supposedly cleared of the dead.  However, he found the 
bodies of dead Vietnamese women and children.  He was 
extremely distressed at the sight and smell of the bodies.  
The diagnosis was prolonged depressive reaction (309.1).  A 
VA progress note, dated later that month, diagnosed the 
veteran with PTSD and depression.  He stated that he has 
difficulty driving a car because the noises around him cause 
him to disassociate to Vietnam.

In its June 1994 decision, the RO considered evidence showing 
the veteran was diagnosed with PTSD due to experiencing 
traumatic events in Vietnam.  But there was insufficient 
evidence to show he had engaged in combat in Vietnam as a 
cook and, therefore, insufficient evidence to support a 
diagnosis of PTSD based on his unconfirmed combat service.  
The additional evidence submitted and otherwise obtained 
since that June 1994 decision, however, is particularly 
significant and new and material as it contains more medical 
opinions corroborating previous physicians' opinions that the 
veteran has PTSD due to combat stressors coincident with his 
service in Vietnam.

In addition, a stressor, rocket attacks on the base where the 
veteran's unit was stationed in Vietnam, has been verified by 
independent means - the USASCURR.  So the additional 
evidence since June 1994 is not merely cumulative evidence, 
but is relevant to and probative of the issue of service 
connection for PTSD.  Thus, this additional evidence is 
sufficient to reopen the claim.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).

The Board realizes the medical records that diagnosed PTSD 
did not always refer to the specific stressor that has been 
verified by the RO.  But these records, if accepted as 
credible for the limited purpose of determining whether the 
claim should be reopened, indicate a temporal relationship of 
current PTSD to service in Vietnam, nonetheless, and the 
probative value of these statements, in relation to the other 
evidence of record perhaps against the claim, is not at issue 
when determining whether the additional evidence is new and 
material to the case.  Indeed, as alluded to earlier, the 
credibility of these statements supporting the claim is 
presumed as mandated by the holding in Justus.  Only once the 
claim is reopened may this be called into question.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.




ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 2002).  "In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim."  38 C.F.R. § 3.159(c)(4)(i) (2003).  An 
examination is needed to determine whether it is just 
as likely as not (meaning 50 percent or greater probability) 
the veteran has PTSD related to the stressors verified by 
military records, i.e., three rocket attacks in which there 
were no reported casualties or damage.  At present, there are 
several conflicting opinions concerning whether he has PTSD 
and the examiners who diagnosed PTSD have based their opinion 
on events that are not verified.

With this in mind, the veteran should be provided another 
opportunity to submit the information (the names, places and 
dates, etc.) to enable the RO to verify any additional 
incident he believes caused his PTSD.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, including PTSD.  Explain to him 
this only refers to records of treatment 
that are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors (to include specific names, 
places, and dates).  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
statements from fellow servicemen who 
witnessed the incidents.

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

4.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

5.  After the above development has been 
completed, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (50 percent or 
greater probability) that he has PTSD due 
to a confirmed stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed (at present three rocket 
attacks in which there were no casualties 
or damage), or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  The examiner should 
discuss the rationale of the opinion 
based on a review of the relevant 
evidence in the claims file, including a 
complete copy of this remand.

6.  Then readjudicate (on a de novo 
basis) the veteran's claim for service 
connection for PTSD.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) that 
contains a summary of the relevant 
evidence submitted since the last SSOC 
issued in July 2003, and give them time 
to respond to it.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


